FILE COPY




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                            November 9, 2021

                                          No. 04-21-00490-CR

                                     IN RE Santiago GONZALEZ

                    From the County Court at Law No. 12, Bexar County, Texas
                                     Trial Court No. 512239
                                Yolanda T. Huff, Judge Presiding

                                    Original Mandamus Proceeding1

                                             ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On November 5, 2021, relator filed a petition for writ of mandamus, complaining that the
trial court has failed to rule on his article 11.072 writ of habeas corpus application. TEX. CODE
CRIM. PRO. ANN. art. 11.072 § 6(a). This court is of the tentative opinion that a serious question
concerning the relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition in this court no later
than November 29, 2021.

           It is so ORDERED on November 9, 2021.

                                                                           PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1This proceeding arises out of Cause No. 512239, styled Ex parte Gonzalez, pending in the County Court at Law
No. 12, Bexar County, Texas, the Honorable Yolanda T. Huff presiding.